Citation Nr: 1131021	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left inguinal hernia.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

4.  Entitlement to service connection for a heart condition, to include as secondary to PTSD or hypertension.


REPRESENTATION

Veteran represented by:	American Red Cross




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to September 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In May 2011, the Board remanded this case for the Veteran to be scheduled for a Travel Board hearing at the RO.  In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).  As the requested development was completed and the Remand order was substantially complied with, the case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for alcoholism has been raised 
by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the issues of entitlement to service connection for PTSD and entitlement to service connection for hypertension and for a heart condition (both to include as secondary to PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDING OF FACT

There is no competent and credible evidence establishing that the Veteran currently has a left inguinal hernia.


CONCLUSION OF LAW

The criteria for establishing service connection for a left inguinal hernia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for a left inguinal hernia, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include some of the Veteran's service treatment records, private treatment records, a Vet Center psychiatric assessment, a VA examination report, hearing testimony, and medical treatise information.

Additionally, the prior Remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included scheduling the Veteran for a Travel Board hearing at the RO.  In response, the RO scheduled the Veteran for a Travel Board hearing in June 2011, at which the Veteran presented testimony before the undersigned Veterans Law Judge.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim for service connection for a left inguinal hernia, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record reflects that most of the Veteran's service treatment records as well as his service personnel records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The available service treatment records reflect that a left inguinal hernia was noted on the Veteran's service separation examination report.

Following his discharge from service in September 1952, a January 1964 private examination report noted that the Veteran had a left inguinal hernia but had had no difficulty with it.

In a September 2006 statement, the Veteran alleged that his left inguinal hernia became strangulated in 1963 and that he was taken at that time to the emergency room at the private Holy Cross Hospital.  (The Board notes that, in response to the RO's October 2006 request for all treatment records from January 1963 to present, Holy Cross Hospital only released records dated in February 1989, and such records included no mention of a left inguinal hernia.)  The Veteran went on to allege in his September 2006 statement that, other than its presence being obvious by the "lump" it caused, he never had any more problems with the hernia.  He further alleged that his hernia was corrected through "miraculous healing," noting that he had had numerous physical examinations since and the presence of a hernia had never been detected.

The Veteran underwent a VA digestive examination in October 2006.  On that occasion, it was noted that he had had a left inguinal hernia in 1963 which apparently resolved without surgery.  It was further noted that he had not had herniation since the 1960s, and he reported that he had had no surgery and believed divine intervention cured him of the strangulating hernia.  It was noted that the Veteran had no current symptoms, pain, or bulging.  He reported that he worked on construction projects in his home and lifted heavy items with no hernia bulging.  Physical examination revealed that there was no hernia present.  The examiner noted that the Veteran had a loose inguinal ring, but no herniation, and there was minimal bulge against finger with coughing.  The examiner diagnosed the Veteran with a history of left inguinal hernia - resolved - asymptomatic.  The examiner concluded that the Veteran had no problem with hernia.

At his October 2008 RO hearing, the Veteran testified that he had never had any treatment for a left inguinal hernia other than when it was strangulated in 1963.  He also affirmed that he did not have any residuals or problems caused by the hernia at present.

At his June 2011 Travel Board hearing, the Veteran affirmed that his hernia became strangulated in the 1960s, but that he did not require surgery for it, and he noted his guess that "the opening was just large enough where it could work its way in and out" on its own.  He also noted that it had been 50 years since the strangulation, and he expressed that he had been very fortunate in more ways than one.  When asked if he still has a hernia, the Veteran said yes, and that it was what the VA doctor had confirmed it to be.

The Board acknowledges that a left inguinal hernia was noted on the Veteran's service separation examination report.  However, such is not indicative of the current presence of a left inguinal hernia.  Since his current claim was filed in June 2006, the findings on VA examination in October 2006 revealed that there was no hernia present.  In fact, the October 2006 examiner diagnosed the Veteran with a history of left inguinal hernia that was resolved and asymptomatic, and further concluded that the Veteran had no problem with hernia.

Additionally, the Veteran himself has repeatedly asserted throughout the course of the current claim that he has not had any residuals or problems with a left inguinal hernia since the 1960s.  While the Veteran did state at his June 2011 Travel Board hearing that he still has a left inguinal hernia, he noted that it was what the VA doctor had confirmed it to be, and also noted that it had been 50 years since the strangulation.  As outlined above, the October 2006 VA examiner in fact confirmed that the Veteran did not have any hernia present.  

Furthermore, the Board finds the Veteran's current contention of still having a hernia is less credible and probative than his numerous statements throughout the period of claim indicating that he has not had any residuals or problems with a left inguinal hernia since the 1960s.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Finally, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of inguinal hernias.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To the extent that such a disability could be capable of lay observation, the Board finds the VA examiner's findings to be of greater probative value in this regard.  Moreover, as noted above, the Board has found the Veteran's statements of having had no problems since the 1960's to be more probative than any contention concerning the current presence of a hernia. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, in the absence of objective evidence of a current disability during the period of the current claim, service connection for a left inguinal hernia is not warranted on any basis and must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left inguinal hernia is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection for PTSD, hypertension (to include as secondary to PTSD), and a heart condition (to include as secondary to PTSD or hypertension).

With regard to PTSD, the Veteran has reported several in-service stressors, including frequently serving in an isolated area with only one other soldier and feeling very vulnerable to attack, walking across a minefield, shooting an enemy soldier who was outside the Veteran's tent, hiding from enemy soldiers who were following the Veteran, and becoming extremely cold while riding in a vehicle and while hunting on a frozen river.  The Veteran reported the first four of these five stressors during a Vet Center assessment in July 2006.  The Vet Center social worker who conducted this July 2006 assessment concluded that, based on the information obtained, the Veteran's problems fully meet the criteria for the diagnosis of PTSD caused by his exposure to war events in Korea.

The Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended as follows.  If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

In light of the fact that the Veteran has alleged in-service stressors related to his fear of hostile military or terrorist activity, and because the July 2006 Vet Center assessment was rendered by a social worker (and not by a psychiatrist or psychologist), the Veteran should now be scheduled for a VA psychiatric examination with medical opinion by a psychiatrist or psychologist in order to determine whether he currently has PTSD as a result of his claimed military stressors.

With regard to hypertension and a heart condition, the evidence of record reflects that the Veteran has been treated for hypertension and coronary artery disease during the period of the current claim.  He contends that his current hypertension is caused by his PTSD and that his current heart condition is caused by his PTSD and hypertension.  He has also testified that he was first diagnosed with hypertension in the 1960s or 1970s, and that he first had a heart attack in 1974.

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the above, the Board has determined that the claims for service connection for hypertension and a heart condition are inextricably intertwined with the claim for service connection for PTSD, because the final outcome of the PTSD service connection claim could materially affect the result of the hypertension and heart condition service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

For all three claims remaining on appeal, any relevant ongoing medical records should be obtained after securing any necessary releases, to include any VA treatment records as well as any ongoing treatment records from the University of New Mexico Hospital in Albuquerque, New Mexico.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, the Veteran should be asked to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for PTSD, hypertension, and/or a heart condition since his discharge from service.  After securing updated releases from the Veteran, the RO/AMC should also attempt to obtain all available treatment records from the following facilities: Valencia Counseling Services (at 1109 West Allen Avenue, Estancia, New Mexico, 87016); San Fernando Valley Community Mental Health Center (at 6842 Van Nuys Boulevard, 6th Floor, Van Nuys, California, 91405); and Henry Mayo Newhall Memorial Hospital in Valencia, California.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for PTSD, hypertension, and/or a heart condition since his discharge from service.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file, to include any ongoing treatment records from the University of New Mexico Hospital in Albuquerque, New Mexico, as well as all available treatment records from the following facilities: Valencia Counseling Services (at 1109 West Allen Avenue, Estancia, New Mexico, 87016); San Fernando Valley Community Mental Health Center (at 6842 Van Nuys Boulevard, 6th Floor, Van Nuys, California, 91405); and Henry Mayo Newhall Memorial Hospital in Valencia, California.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and extent of any current psychiatric disabilities, and to obtain an opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service, taking into account the Veteran's claimed military stressors.  If the examiner diagnoses the Veteran with PTSD, then the examiner should determine whether the Veteran's in-service stressors are adequate to support a diagnosis of PTSD, and whether his current symptoms are related to those stressors.  A complete rationale for all opinions expressed should be provided.

3.  Thereafter, the claim for service connection for PTSD should be readjudicated, to include consideration of the amended version of 38 C.F.R. § 3.304(f) (see 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010)).  If and only if service connection is granted for PTSD, then a VA heart examination should be scheduled to determine whether the Veteran's hypertension and heart condition are caused by or permanently worsened beyond normal progress by service-connected PTSD.  The examiner should also opine whether the Veteran's heart condition is caused by or permanently worsened beyond normal progress by his hypertension.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  A rationale for all opinions expressed should be provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


